Woods, J.
The pi’esumption is, tliat where the two termini of a line constituting the boundary between two parcels of land are established, and no intermediate point is indicated in the description, the line is a straight one. This presumption must prevail, if the selectmen cannot be shown to have established a line deflecting from such a course.
Whether they have done so in this case is a question of fact, which the committee must, upon view of the monuments, decide. This fact must be made out, or the presumption will prevail in favor of the straight line.
But the court cannot, upon the case shown, determine how the truth is, and the case must be discharged, and, unless otherwise disposed of, referred to a committee, with instructions in conformity with this opinion.

Case discharged.